Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement, dated as of February 11, 2011 (this
“Agreement”), is entered into by and between BankUnited, Inc., a Delaware
corporation (the “Company”), and [    ] (the “Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

 

WHEREAS, the Indemnitee is a director and/or officer of the Company;

 

WHEREAS, the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;

 

WHEREAS, the Amended and Restated Certificate of Incorporation of the Company
(the “Certificate of Incorporation”) requires the Company to indemnify and
advance expenses to its directors and officers to the fullest extent permitted
by law and the Indemnitee has been serving and continues to serve as a director
or officer of the Company in part in reliance on such provisions in the
Certificate of Incorporation;

 

WHEREAS, the board of directors of the Company (“Board of Directors”) has
determined that enhancing the ability of the Company to retain and attract as
directors and officers the most capable persons is in the best interests of the
Company and that the Company therefore should seek to assure such persons that
indemnification and insurance coverage will be available in the future; and

 

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Company in an effective manner and the Indemnitee’s reliance on
the aforesaid Certificate of Incorporation, and in part to provide Indemnitee
with specific contractual assurance that the protection promised by the
Certificate of Incorporation will be available to the Indemnitee (regardless of,
among other things, any amendment to or revocation of such Certificate of
Incorporation or any change in the composition of the Board of Directors or
acquisition transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of and the advancing of expenses to
the Indemnitee to the fullest extent (whether partial or complete) permitted by
law and as set forth in this Agreement, and, to the extent insurance is
maintained, for the continued coverage of the Indemnitee under the Company’s
directors’ and officers’ liability insurance policies;

 

NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, at its request, as an officer,
director, manager, member, partner, tax matters partner, fiduciary or trustee
of, or in any other capacity with, another Person (as defined below) or any
employee benefit plan, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Certain Definitions:  In addition to
terms defined elsewhere herein, the following terms have the following meanings
when used in this Agreement:

 

“Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 20% or more of the total
voting power represented by the Company’s then outstanding Voting Securities, or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in subsections (i) or
(iii) of this definition or a director whose initial nomination for, or
assumption of office as, a member of the Board of Directors occurs as a result
of an actual or threatened solicitation of proxies or consents for the election
or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Directors) whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve or the Company consummates a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all of the Company’s assets.

 

“Claim” means any threatened, asserted, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, investigative or other,
including any arbitration or other alternative dispute resolution mechanism, or
any appeal of any kind thereof, or any inquiry or investigation, or any
preparation, investigation, prosecution, defense or settlement for or of any of
the foregoing, in each case whether instituted by (or in the right of) the
Company or any governmental agency or any other person or entity, in which the
Indemnitee was, is, may be or will be involved as a party, witness or otherwise.

 

“Expenses” include attorneys’ fees and all other direct or indirect costs,
expenses and obligations, including judgments, fines, penalties, interest,
taxes, appeal bonds, amounts paid in settlement (which settlement shall have
been approved by the Company

 

2

--------------------------------------------------------------------------------


 

in accordance with the terms hereof), and counsel fees and disbursements
(including, without limitation, experts’ fees, court costs, retainers, appeal
bond premiums, transcript fees, duplicating, printing and binding costs, as well
as telecommunications, postage and courier charges) paid or incurred in
connection with investigating, prosecuting, defending, settling, arbitrating,
being a witness in or participating in (including on appeal), or preparing to
investigate, prosecute, defend, settle, arbitrate, be a witness in or
participate in, any Claim relating to any Indemnifiable Event, and shall include
(without limitation) all attorneys’ fees and all other expenses incurred by or
on behalf of an Indemnitee in connection with preparing and submitting any
requests or statements for indemnification, advancement or any other right
provided by this Agreement (including, without limitation, such fees or expenses
incurred in connection with legal proceedings contemplated by
Section 2(d) hereof).

 

“Indemnifiable Amounts” means (i) any and all liabilities, Expenses, damages,
judgments, fines, penalties, ERISA excise taxes and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such liabilities, Expenses, damages, judgments,
fines, penalties, ERISA excise taxes or amounts paid in settlement) arising out
of or resulting from any Claim relating to an Indemnifiable Event, (ii) any
liability pursuant to a loan guaranty or otherwise, for any indebtedness of the
Company or any subsidiary of the Company, including, without limitation, any
indebtedness which the Company or any subsidiary of the Company has assumed or
taken subject to, and (iii) any liabilities which an Indemnitee incurs as a
result of acting on behalf of the Company (whether as a fiduciary or otherwise)
in connection with the operation, administration or maintenance of an employee
benefit plan or any related trust or funding mechanism (whether such liabilities
are in the form of excise taxes assessed by the United States Internal Revenue
Service, penalties assessed by the United States Department of Labor,
restitutions to such a plan or trust or other funding mechanism or to a
participant or beneficiary of such plan, trust or other funding mechanism, or
otherwise).

 

“Indemnifiable Event” means any event or occurrence, whether occurring before,
on or after the date of this Agreement, related to the fact that the Indemnitee
is or was (or has agreed to serve as) a director, officer, employee, agent or
fiduciary of the Company, or is or was serving (or has agreed to serve) at the
request of the Company as a director, officer, employee, trustee or agent
(which, for purposes hereof, shall include a trustee, fiduciary, partner or
manager or similar capacity) of another corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, or by reason of anything done
or not done by the Indemnitee in any such capacity (in all cases whether or not
the Indemnitee is acting or serving in any such capacity or has such status at
the time any Indemnifiable Amount is incurred for which indemnification,
advancement or any other right can be provided by this Agreement).

 

“Independent Legal Counsel” means an attorney or firm of attorneys (following a
Change in Control, selected in accordance with the provisions of Section 3
hereof), who is experienced in the matters of corporate law and who shall not
have otherwise performed services for the Company or the Indemnitee within the
last five years (other than with

 

3

--------------------------------------------------------------------------------


 

respect to matters concerning the rights of the Indemnitee under this Agreement,
or of other indemnitees under similar indemnity agreements).

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Reviewing Party” means any appropriate person or body consisting of a member or
members of the Board of Directors or any other person or body appointed by the
Board of Directors who is not a party to the particular Claim for which the
Indemnitee is seeking indemnification, or Independent Legal Counsel.

 

“Voting Securities” means any securities of the Company which vote generally in
the election of directors.

 

2.                                       Basic Indemnification Arrangement;
Advancement of Expenses.

 

(a)                                  In the event that the Indemnitee was, is or
becomes subject to, a party to or witness or other participant in, or is
threatened to be made subject to, a party to or witness or other participant in,
a Claim by reason of (or arising in part out of) an Indemnifiable Event, the
Company shall indemnify the Indemnitee, or cause such Indemnitee to be
indemnified, to the fullest extent permitted by Delaware law; provided, however,
that no change in Delaware law shall have the effect of reducing the benefits
available to the Indemnitee hereunder based on Delaware law as in effect on the
date hereof or as such benefits may improve as a result of amendments after the
date hereof.  Payments of Indemnifiable Amounts shall be made as soon as
practicable but in any event no later than thirty (30) days after written demand
is presented to the Company.

 

(b)                                 If so requested by the Indemnitee, the
Company shall advance, or cause to be advanced (within five business days of
such request) any and all Expenses incurred by the Indemnitee (an “Expense
Advance”).  The Company shall, in accordance with such request (but without
duplication), pay, or caused to be paid, such Expenses on behalf of the
Indemnitee, unless the Indemnitee shall have elected to pay such Expenses and
have such Expenses reimbursed, in which case the Company shall reimburse, or
cause to be reimbursed the Indemnitee for such Expenses.  To the fullest extent
permitted by Delaware law, the Indemnitee’s right to an Expense Advance is
absolute and shall not be subject to any prior determination by the Reviewing
Party that the Indemnitee has satisfied any applicable standard of conduct for
indemnification.  The Indemnitee hereby undertakes to repay any amounts advanced
(without interest) to the extent it is ultimately determined that

 

4

--------------------------------------------------------------------------------


 

Indemnitee is not entitled under this Agreement to be indemnified by the Company
in respect thereof.  No other form of undertaking shall be required of the
Indemnitee other than execution of this Agreement.  If the Indemnitee commences
legal proceedings in a court of competent jurisdiction to secure a determination
that the Indemnitee should be indemnified under applicable law, the Indemnitee
shall not be required to reimburse the Company for any Expense Advance until a
final judicial determination is made with respect thereto (as to which all
rights of appeal therefrom have been exhausted or lapsed).

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, the Indemnitee shall not be entitled to indemnification or
advancement of Expenses pursuant to this Agreement in connection with any Claim
initiated by the Indemnitee unless (i) the Company has joined in or the Board of
Directors has authorized or consented to the initiation of such Claim (except in
connection with any compulsory counterclaim brought by Indemnitee in response to
an action, suit or proceeding otherwise indemnifiable under this Agreement) or
(ii) the Claim is one to enforce the Indemnitee’s rights under this Agreement
(including an action pursued by the Indemnitee to secure a determination that
the Indemnitee should be indemnified under applicable law).

 

(d)                                 Without limiting the foregoing or the rights
of the Indemnitee pursuant to Sections 2(a) and 2(b), a determination by the
Company that the Indemnitee is not entitled to indemnification pursuant to
Section 2(a) shall be made only by the Reviewing Party pursuant to a legal
opinion. If there has not been a Change in Control, the Reviewing Party shall be
selected by the Board of Directors, and if there has been such a Change in
Control, the Reviewing Party shall be the Independent Legal Counsel referred to
in Section 3 hereof.  If there has been no determination by the Reviewing Party
within thirty (30) days after written demand is presented to the Company or if
the Reviewing Party determines that the Indemnitee would not be permitted to be
indemnified in whole or in part under applicable law, the Indemnitee shall have
the right to commence litigation in any court in the State of Delaware having
subject matter jurisdiction thereof and in which venue is proper seeking an
initial determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding.

 

(e)                                  To the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to an Indemnifiable Event or in defense of any issue or
matter

 

5

--------------------------------------------------------------------------------


 

therein, including dismissal without prejudice, the Indemnitee shall be
indemnified against all Indemnifiable Amounts actually and reasonably incurred
in connection therewith, notwithstanding an earlier determination by the
Reviewing Party that the Indemnitee is not entitled to indemnification under
applicable law.

 

3.                                       Change in Control.  The Company agrees
that if there is a Change in Control of the Company (other than a Change in
Control which has been approved by a majority of the Board of Directors who were
directors immediately prior to such Change in Control) then with respect to all
matters thereafter arising concerning the rights of the Indemnitee to indemnity
payments and Expense Advances under this Agreement or any provision of the
Certificate of Incorporation or of the Bylaws hereafter in effect relating to
Claims for Indemnifiable Events, the Company shall seek legal advice only from
Independent Legal Counsel selected by the Indemnitee and approved by the Company
(which approval shall not be unreasonably delayed, conditioned or withheld). 
Such counsel, among other things, shall render its written opinion to the
Company and the Indemnitee as to whether and to what extent the Indemnitee would
be permitted to be indemnified under applicable law.  The Company agrees to pay
the reasonable fees of the Independent Legal Counsel and to indemnify fully such
counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

4.                                       Indemnification for Additional
Expenses.  The Company shall indemnify, or cause the indemnification of, the
Indemnitee against any and all Expenses and, if requested by the Indemnitee,
shall advance such Expenses to the Indemnitee, subject to and in accordance with
Section 2(b), which are incurred by the Indemnitee in connection with any action
brought by the Indemnitee for (i) indemnification or an Expense Advance by the
Company under this Agreement or any other agreement or provision of the
Certificate of Incorporation or of the Bylaws now or hereafter in effect
relating to Claims for Indemnifiable Events and/or (ii) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether the Indemnitee ultimately is determined to be entitled to
such indemnification, Expense Advance or insurance recovery, as the case may be;
provided that the Indemnitee shall be required to reimburse such Expenses in the
event that a final judicial determination is made (as to which all rights of
appeal therefrom have been exhausted or lapsed) that such action brought by the
Indemnitee, or the defense by the Indemnitee of an action brought by the Company
or any other person, as applicable, was frivolous or in bad faith.

 

5.                                       Partial Indemnity, Etc.  If the
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Company for some or a portion of the Expenses or other Indemnifiable
Amounts in respect of a Claim but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify the Indemnitee for the portion
thereof to which the Indemnitee is entitled.  Moreover, notwithstanding any
other provision of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to an Indemnifiable Event or in defense of any issue or
matter therein, including dismissal

 

6

--------------------------------------------------------------------------------


 

without prejudice, the Indemnitee shall be indemnified against all Expenses
incurred in connection therewith.

 

6.                                       Burden of Proof.  In connection with
any determination by the Reviewing Party or otherwise as to whether the
Indemnitee is entitled to be indemnified hereunder, the Reviewing Party, court,
any finder of fact or other relevant person shall presume that the Indemnitee
has satisfied the applicable standard of conduct and is entitled to
indemnification, and the burden of proof shall be on the Company or its
representative to establish by clear and convincing evidence that the Indemnitee
is not so entitled.

 

7.                                       Reliance as Safe Harbor.  For purposes
of this Agreement, and without creating any presumption as to a lack of good
faith if the following circumstances do not exist, the Indemnitee shall be
deemed to have acted in good faith and in a manner he or she reasonably believed
to be in or not opposed to the best interests of the Company if the Indemnitee’s
actions or omissions to act are taken in good faith reliance upon the records of
the Company, including its financial statements, or upon information, opinions,
reports or statements furnished to the Indemnitee by the officers or employees
of the Company or any of its subsidiaries in the course of their duties, or by
committees of the Board of Directors, or by any other Person (including legal
counsel, accountants and financial advisors) as to matters the Indemnitee
reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company.  In addition, the knowledge and/or actions, or failures to act, of any
director, officer, agent or employee of the Company shall not be imputed to the
Indemnitee for purposes of determining the right to indemnity hereunder.

 

8.                                       No Other Presumptions.  For purposes of
this Agreement, the termination of any Claim by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere or its equivalent, shall not create a presumption that the Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.  In addition, neither the failure of the Reviewing Party to have made a
determination as to whether the Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that the Indemnitee has not met such standard of conduct or did
not have such belief, prior to the commencement of legal proceedings by the
Indemnitee to secure a judicial determination that the Indemnitee should be
indemnified under applicable law shall be a defense to the Indemnitee’s claim or
create a presumption that the Indemnitee has not met any particular standard of
conduct or did not have any particular belief.

 

9.                                       Nonexclusivity, Etc.  The rights of the
Indemnitee hereunder shall be in addition to any other rights the Indemnitee may
have under the Certificate of Incorporation, the General Corporation Law of the
State of Delaware (the “DGCL”) or any other provision of law, in any court in
which a proceeding is brought, under other agreements or otherwise.  To the
extent that a change in the DGCL (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Company’s Certificate of Incorporation or this Agreement, it is the
intent of the parties hereto that the Indemnitee shall enjoy by this Agreement
the greater

 

7

--------------------------------------------------------------------------------


benefits so afforded by such change.  To the extent that there is a conflict or
inconsistency between the terms of this Agreement and the Certificate of
Incorporation, it is the intent of the parties hereto that the Indemnitee shall
enjoy the greater benefits regardless of whether contained herein, or in the
Certificate of Incorporation.  No amendment or alteration of the Certificate of
Incorporation or Bylaws or any other agreement shall adversely affect the rights
provided to the Indemnitee under this Agreement.  No limitation of the
Indemnitee’s rights pursuant to this Agreement shall in any way limit, or imply
any limitation of, the Indemnitee’s rights under any other agreement.

 

10.           Liability Insurance.  The Company shall use commercially
reasonable efforts to maintain a policy or policies of insurance with reputable
insurance companies providing directors and officers with coverage for any
liability asserted by reason of the fact that they are serving as a director or
officer or have agreed to serve as a director, officer, employee or agent of
another enterprise, and, to the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, the
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer.  If the Company has such insurance in effect at the time
the Company receives from the Indemnitee any notice of the commencement of an
action, suit or proceeding, the Company shall give prompt notice of the
commencement of such action, suit or proceeding to the insurers in accordance
with the procedures set forth in the policy.  The Company shall thereafter take
all necessary or desirable action to cause such insurers to pay, on behalf of
the Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

 

11.           Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against the
Indemnitee, the Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.

 

12.           Amendments, Etc.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

13.           Subrogation.  Subject to Section 15(e) hereof, in the event of
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of the Indemnitee, who shall
execute all papers reasonably required and shall do everything that may be
reasonably necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.  The Company shall pay or reimburse all Expenses actually and
reasonably incurred by the Indemnitee in connection with such subrogation.

 

8

--------------------------------------------------------------------------------


 

14.           No Duplication of Payments.  Subject to Section 15(e) hereof, the
Company shall not be liable under this Agreement to make any payment in
connection with any Claim made against the Indemnitee to the extent the
Indemnitee has otherwise actually received payment (under any insurance policy,
any provision of the Certificate of Incorporation or otherwise) of the amounts
otherwise indemnifiable hereunder.

 

15.           Defense of Claims/Settlement.

 

(a)                                  The Company shall be entitled to
participate in the defense of any Claim relating to an Indemnifiable Event or to
assume the defense thereof, with counsel reasonably satisfactory to the
Indemnitee; provided that (A) the Company shall not be entitled, without the
written consent of the Indemnitee, to assume the defense of any Claim by or in
the right of the Company and (B)  if the Indemnitee believes, after consultation
with counsel selected by the Indemnitee, that (i) the use of counsel chosen by
the Company to represent the Indemnitee would present such counsel with an
actual or potential conflict of interest, (ii) the named parties in any such
Claim (including any impleaded parties) include the Company or any subsidiary of
the Company and the Indemnitee, and the Indemnitee concludes that there may be
one or more legal defenses available to him or her that are different from or in
addition to those available to the Company or such subsidiary of the Company, or
(iii) any such representation by such counsel would be precluded under the
applicable standards of professional conduct then prevailing, then the
Indemnitee shall be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel in respect of any particular Claim)
at the Company’s expense.

 

(b)                                 To the fullest extent permitted by Delaware
law, the Company’s assumption of the defense of an action, suit or proceeding in
accordance with paragraph (b) above will constitute an irrevocable
acknowledgement by the Company that any loss and liability suffered by
Indemnitee and expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement by or for the account of Indemnitee incurred in
connection therewith are indemnifiable by the Company under Section 2 of this
Agreement.

 

(c)                                  The Company shall not be liable to the
Indemnitee under this Agreement for any amounts paid in settlement of any Claim
relating to an Indemnifiable Event effected without the Company’s prior written
consent.  The Company shall not, without the prior written consent of the
Indemnitee, effect any settlement of any Claim relating to an Indemnifiable
Event which the Indemnitee is or could have been a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of the Indemnitee from all liability on all claims that are the

 

9

--------------------------------------------------------------------------------


 

subject matter of such Claim.  Neither the Company nor the Indemnitee shall
unreasonably withhold, condition or delay its or his or her consent to any
proposed settlement; provided that the Indemnitee may withhold consent to any
settlement that does not provide a complete and unconditional release of the
Indemnitee.  In no event shall the Indemnitee be required to waive, prejudice or
limit attorney-client privilege or work-product protection or other applicable
privilege or protection.

 

(d)                                 In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Company shall, to the
fullest extent permitted by law, contribute to the payment of all of
Indemnitee’s loss and liability suffered and expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement reasonably incurred by or
on behalf of Indemnitee in connection with any action, suit or proceeding,
including any appeals, in an amount that is just and equitable in the
circumstances.

 

(e)                                  Given that certain jointly indemnifiable
claims may arise due to the service of the Indemnitee as a director and/or
officer of the Company at the request of the Indemnitee-related entities, the
Company acknowledges and agrees that the Company shall be fully and primarily
responsible for the payment to the Indemnitee in respect of indemnification or
advancement of expenses in connection with any such jointly indemnifiable claim,
pursuant to and in accordance with the terms of this Agreement, irrespective of
any right of recovery the Indemnitee may have from the Indemnitee-related
entities.  Under no circumstance shall the Company be entitled to any right of
subrogation or contribution by the Indemnitee-related entities and no right of
advancement or recovery the Indemnitee may have from the Indemnitee-related
entities shall reduce or otherwise alter the rights of the Indemnitee or the
obligations of the Company hereunder.  In the event that any of the
Indemnitee-related entities shall make any payment to the Indemnitee in respect
of indemnification or advancement of expenses with respect to any jointly
indemnifiable claim, the Indemnitee-related entity making such payment shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee against the Company, and Indemnitee shall execute all papers
reasonably required and shall do all things that may be reasonably necessary to
secure such rights, including the execution of such documents as may be
necessary to enable the Indemnitee-related entities effectively to bring suit to
enforce such rights.  The Company and Indemnitee agree that each of the

 

10

--------------------------------------------------------------------------------


 

Indemnitee-related entities shall be third-party beneficiaries with respect to
this Section 15(e), entitled to enforce this Section 15(e) as though each such
Indemnitee-related entity were a party to this Agreement.  For purposes of this
Section 15(e), the following terms shall have the following meanings:

 

(i)                                     The term “Indemnitee-related entities”
means any corporation, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise (other than the Company or any
other corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise Indemnitee has agreed, on behalf of
the Company or at the Company’s request, to serve as a director, officer,
employee or agent and which service is covered by the indemnity described in
this Agreement) from whom an Indemnitee may be entitled to indemnification or
advancement of expenses with respect to which, in whole or in part, the Company
may also have an indemnification or advancement obligation (other than as a
result of obligations under an insurance policy).

 

(ii)                                  The term “jointly indemnifiable claims”
shall be broadly construed and shall include, without limitation, any action,
suit or proceeding for which the Indemnitee shall be entitled to indemnification
or advancement of expenses from both the Indemnitee-related entities and the
Company pursuant to the DGCL, any agreement or the certificate of incorporation,
bylaws, partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or comparable organizational documents of the
Company or the Indemnitee-related entities, as applicable.

 

16.           No Adverse Settlement.  The Company shall not seek, nor shall it
agree to, consent to, support, or agree not to contest any settlement or other
resolution of any Claim(s), or settlement or other resolution of any other
claim, action, proceeding, demand, investigation or other matter that has the
actual or purported effect of extinguishing, limiting or impairing the
Indemnitee’s rights hereunder, including, without limitation, the entry of any
bar order or other order, decree or stipulation, pursuant to 15 U.S.C. § 78u-4
(the Private Securities Litigation Reform Act), or any similar foreign, federal
or state statute, regulation, rule or law.

 

11

--------------------------------------------------------------------------------


 

17.           Binding Effect, Etc.  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company), spouses, heirs, executors and personal
and legal representatives.  This Agreement shall continue in effect regardless
of whether the Indemnitee continues to serve as an officer and/or director of
the Company or of any other enterprise at the Company’s request. The Company
shall require and cause any successor (whether direct or indirect by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Company and/or its subsidiaries, by written agreement in
form and substance satisfactory to the Indemnitee and his or her counsel,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 

18.           Severability.  The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, illegal, void or otherwise unenforceable in any
respect, and the validity and enforceability of any such provision in every
other respect and of the remaining provisions hereof shall not be in any way
impaired and shall remain enforceable to the fullest extent permitted by law.

 

19.           Specific Performance, Etc.  The parties recognize that if any
provision of this Agreement is violated by the Company, the Indemnitee may be
without an adequate remedy at law.  Accordingly, in the event of any such
violation, the Indemnitee shall be entitled, if the Indemnitee so elects, to
institute proceedings, either in law or at equity, to obtain damages, to enforce
specific performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.

 

20.           Notices.  All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written document delivered in person or sent by facsimile, nationally recognized
overnight courier or personal delivery, addressed to such party at the address
set forth below or such other address as may hereafter be designated on the
signature pages of this Agreement or in writing by such party to the other
parties:

 

(a)                                  If to the Company, to:

 

BankUnited, Inc.
14817 Oak Lane
Miami Lakes, Florida 33016
Fax:  (866) 559-2306       
Attn:  Chief Operating Officer

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square

 

12

--------------------------------------------------------------------------------


 

New York, New York 10036-6522
Fax:  (212) 735-2000
Attn:  Richard Aftanas, Esq.

 

(b)                                 If to the Indemnitee, to the address set
forth on the signature page hereof.

 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the facsimile numbers specified above (or at such
other address or facsimile number for a party as shall be specified by like
notice).  Any notice delivered by any party hereto to any other party hereto
shall also be delivered to each other party hereto simultaneously with delivery
to the first party receiving such notice.

 

21.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same agreement.  Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.

 

22.           Headings.  The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

 

23.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state.  If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any state other than Delaware govern indemnification by the Company of
Indemnitee, then the indemnification provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.

 

24.           Entire Agreement.  This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

BANKUNITED, INC.

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

Name:

 

 

Business Address:

 

 

Telephone:

 

 

Facsimile:

 

14

--------------------------------------------------------------------------------